FILED
                           NOT FOR PUBLICATION
                                                                           MAR 15 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MICHAEL WILLIAMSON; et al.,                      No. 14-55843

              Plaintiffs - Appellants,           D.C. No. 2:12-cv-08056-DSF-JC

 v.
                                                 MEMORANDUM*
ERICK GEISLER; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                       Argued and Submitted March 8, 2016
                              Pasadena, California

Before: CLIFTON and IKUTA, Circuit Judges and BLOCK,** Senior District
Judge.

      Michael Williamson and Dwight Lay appeal the district court’s denial of

their motion for class certification pursuant to Federal Rule of Civil Procedure 23.

We have jurisdiction under 28 U.S.C. § 1291.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Frederic Block, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.
      The district court did not abuse its discretion in holding that the appellants

failed to meet their burden of demonstrating that their proposed class met the

numerosity and superiority requirements of Rule 23 of the Federal Rules of Civil

Procedure. See Gen. Tel. Co. of the Nw., Inc. v. EEOC, 446 U.S. 318, 330 & n.14

(1980); Harik v. Cal. Teachers Ass’n, 326 F.3d 1042, 1051–52 (9th Cir. 2003); see

also Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d 1168, 1175 (9th Cir.

2010). Although appellants argue on appeal that the proposed class contains in

excess of 100 members, their argument to the district court indicated a class size in

the neighborhood of 40 to 50 members. Numerosity is far from clear with numbers

in that range. Gen. Tel., 446 U.S. at 330 n.14. Moreover, nothing in the record

contradicted the appellees’ evidence that a majority of prospective class members

had signed individual releases of their claims, see Wal-Mart Stores, Inc. v. Dukes,

131 S. Ct. 2541, 2551 (2011), and the appellants failed to provide any evidence

supporting their argument that the individual releases were invalid under section

206.5(a) of the California Labor Code.

      AFFIRMED.




                                          2